Conviction is for theft of an automobile; punishment being two years in the penitentiary.
The car in question was taken on the streets of Houston. Within thirty minutes after its loss was discovered the owner saw appellant driving it. The owner in another car pursued appellant for a mile or more at the rate of about forty miles per hour until appellant was apparently slowed down by heavy traffic; as he started to turn around the owner intercepted him, jumped on the running board of the car appellant was driving and asked him what "the idea was," to which appellant replied, "Please don't do anything, I need the money." The owner summoned officers to whom he delivered appellant. A spare tire had been removed and sold by appellant who showed the officers where it was. It was recovered for the owner. The lock and chain securing the "spare" was not found. The only point urged on motion for new trial, or that may be considered here is the claim that the evidence is insufficient to support a conviction for theft of the car. The contention cannot be sustained. The taking and asportation were complete, and appellant was apparently attempting to escape with the car after detected by the owner.
The judgment is affirmed.
Affirmed.